


EXHIBIT 10.131
Summary of Annual Corporate Performance Bonus Plan for Executives
(as of February 2014)


Performance Goals and Targets


The annual bonus plan performance goals are individually weighted as set forth
below. If all goals are achieved, executives will receive 200% of their target
bonus amount. The annual bonus plan consists of three primary measurement
categories relating to Company operations: Safety & Compliance, System
Performance, and Financial. Each goal operates independently, such that payout
will occur with respect to those goals for which the related numerical targets
have been achieved even though the numerical targets relating to one or more
other goals may not be achieved. There is no payout on any goal for which the
related numerical target is not achieved. The goals, numerical targets relating
to each goal, and a description of any adjustments to be made in determining
whether the goal has been achieved, are established annually upon approval by
the Compensation Committee. Goals and payout weighting approved for 2014 are as
follows:


Category
Goal
Weight
Safety & Compliance
10% weight/20% Maximum Potential Payout
Safety as measured by lost time
2.5%-5%
Safety as measured by recordable incidents
5%
Infrastructure protection as measured by cyber security performance
5%
Infrastructure protection as measured by physical security performance
5%
System Performance
30% Weight/60% Maximum Potential Payout
ITCTransmission outage frequency
5%
METC outage frequency
5%
ITC Midwest outage frequency
5%
ITC Midwest outage restoration
5%
ITCTransmission Field Operation and Maintenance Plan
5%
METC Field Operation and Maintenance Plan
5%
ITC Midwest Field Operation and Maintenance Plan
5%
ITCTransmission, METC, ITC Midwest, and ITC Great Plains Capital Project Plan on
a Combined Basis
15%-25%
Financial
60% Weight/120% Maximum Potential Payout
Non-field Operation and Maintenance Expense
10%
EBIT plus AFUDC(1)
5%-10%
Total Shareholder Return (TSR) (2) 
20%-100%
 
Total
200%



(1)
EBIT is defined as ITC Holdings Corp.’s (“ITC Holdings”) consolidated net income
plus income taxes and interest expense; and excluding certain other items not
related to operating performance, such as loss on extinguishment of debt.
Allowance for Funds Used During Construction, or AFUDC, is recorded as an item
of other income. The allowance represents a return on debt and equity at ITC
Holdings’ regulated operating subsidiaries used for construction purposes in
accordance with FERC regulations. The rate applied to the construction work in
progress balance is based on the weighted average cost of capital at ITC
Holdings’ regulated operating subsidiaries.





--------------------------------------------------------------------------------




(2)
TSR is compared to the Dow Jones Utility Average Index companies. TSR must be
positive for the year and must exceed the 50th percentile of the Dow Jones
Utility Average Companies before there will be any payout for meeting this goal,
as illustrated below:



Total Return to Shareholders Relative to Each of the Dow Jones Utility Average
Companies
Performance Factor
1st to 50th percentile
1.0
51st to 60th percentile
1.2
61st to 70th percentile
1.4
71st to 80th percentile
1.6
81st to 90th percentile
1.8
91st to 100th percentile
2.0



Total return to shareholders for the calendar year shall be computed as follows:


A: Calculate the average of the closing prices from the 15 calendar days before
and after January 1
B: Calculate the average of the closing prices from the 15 calendar days before
and after December 31
C: Calculate total dividends paid per share during the calendar year
Total Return to Shareholders: (B - A + C)/A








Calculation of Bonus Award


Bonuses are based on target bonus amounts, which for each executive is a
percentage of his or her base salary, as determined from time to time by the
Compensation Committee. The amount of the bonus for each executive for any
calendar year is determined in accordance with the following formula:


Base Salary x
Target Bonus (% of base salary) x
% Achievement of Corporate Goals
= Annual Bonus Amount


Timing of Payment of Bonus Award


In order to comply with Section 409A of the Internal Revenue Code, all amounts
paid pursuant to the bonus program described in this Summary shall be paid out
in cash within two and half months after the end of the calendar year.




